DETAILED ACTION
Request for Continued Examination
Applicant filed a Request for Continued Examination pursuant to 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR 1.114, and Applicant has timely paid the fee set forth in 37 CFR 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2022 has been entered.

Status of the Claims
Receipt of Applicants’ Response, filed 6 January 2022, is acknowledged.  Claims 37, 46, and 55 are amended therein, and claims 43 – 45 and 52 – 54 are canceled.  Accordingly, claims 37 – 42, 46 – 51, and 55 are available for active consideration.
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 6 January  2022, which is now of record in the file.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 102 
The rejection of claims 37 – 55 pursuant to 35 U.S.C. § 102(a)(1), as set forth in the Action of 6 August 2021 is hereby withdrawn in light of Applicant’s amendment of claims 37, 46, and 55.


NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37 – 42, 46 – 51, and 55 are rejected pursuant to 35 U.S.C. § 103, as obvious over US 2014/0080890 to Snape, S. and R. Tansley, published 20 March 2014, identified on an Information Disclosure Statement (IDS) filed on 3 December 2019 (“Snape ‘890”).
The Invention As Claimed 
	Applicant claims a particle formulation comprising composite particles of glycopyrrolate and magnesium stearate, wherein the formulation further comprises indacaterol and 90) ranging from 3.4 microns to 6.2 microns, wherein the glycopyrrolate is a racemate, wherein the glycopyrrolate is a single enantiomer, wherein the magnesium stearate forms a coating on the surface of the glycopyrrolate particles, wherein the span of the glycopyrrolate and magnesium stearate agent is less than 150 prior to blending with carrier particles, and wherein the span of the glycopyrrolate and magnesium stearate agent is less than 50 prior to blending with carrier particles.
The Teachings of the Cited Art 
Snape ‘890 discloses pharmaceutical compositions comprising dry powder formulations, the compositions comprising glycopyrrolate (see Abstract; cf. claims 37, 46, 55), and methods for producing the compositions (see ¶¶[0139] – [0140]), wherein the glycopyrrolate of the disclosed compositions encompasses salt forms of glycopyrrolate, such as glycopyrrolate bromide, as well as isolated stereoisomers and mixtures of stereoisomers (see ¶[0019]; cf. claims 38, 39, 47, 48), wherein the compositions comprise a force control agent to reduce the cohesive forces between fine particles of glycopyrrolate within the powder formulations (see ¶[0048]), wherein the force control agent can comprise magnesium stearate (see ¶[0054]; cf. claims 37, 46, 55), wherein, In addition to reducing the cohesion between the fine particles of glycopyrrolate, magnesium stearate, as a force control agent provides a further benefit in reducing the ingress of moisture into the dry powder formulation (see ¶[0061]), wherein the micronized particles have a particle size distribution with 90% of the particles having a size of 7 µm (see ¶[0143]), wherein the formulations comprise lactose monohydrate as a carrier (see ¶[0058]; see also ¶[0143]), wherein the force control agent is predominantly present on the surface of glycopyrrolate particles, as well as, or rather than being on the surface of the carrier particles, the surface coating arising from high shear blending methods (see ¶[0060]; cf. claims 40, 49), and wherein the compositions can comprise active agents in addition to glycopyrrolate, such as mometasone (see ¶[0066]), and indacaterol, the active agents being beta-adrenoceptor agonists (see ¶[0084]; cf. claims 37, 46, 55).  The reference does not expressly disclose dry particle formulations wherein the composite particles have a particle size (D90) ranging from 3.4 microns to 6.2 microns.
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare dry powder formulations comprising glycopyrrolate wherein the glycopyrrolate of the disclosed compositions encompasses isolated stereoisomers [single enantiomers] and mixtures of stereoisomers [racemates], wherein the compositions comprise magnesium stearate to reduce the cohesive forces between fine particles of glycopyrrolate within the powder formulations, wherein the micronized particles have a particle size distribution with 90% of the particles having a size of 7 µm, or less (see ¶[0143]), wherein the force control agent is predominantly present on the surface of glycopyrrolate particles, and wherein the compositions can comprise active agents in addition to glycopyrrolate, such as mometasone  and indacaterol, as taught by Snape ‘890.  
In consideration of independent claims 37, 46, and 55, it is the Examiner’s position that these claims, as well as claims dependent from them, recite limitations that render the claims product-by-process claims, wherein the recited process steps do not serve to distinguish the claimed invention from the prior art.  See MPEP § 2113:
Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	Consequently, the pending claims have been examined on the basis of the formulations as claimed, which basis comprises the recited components of the formulations, such as glycopyrrolate, magnesium stearate, indacaterol, mometasone, and lactose monohydrate, as well as any structural and/or compositional limitations.
	With respect to the limitations recited in claims 47, 46, and 55, the limitations directed to the D90 particle size distribution of the powder formulations, the Examiner notes that Snap ‘890 discloses particle size distributions at D90 of 7 microns, in comparison to the ranges recited in claims 37, 46, and 55 of “3.4 to 6.2 microns.”  However, the Examiner notes that one of ordinary skill in the art would recognize that dry powder formulations comprising a D90 particle size distribution of 7 would be expected to possess properties essentially the same as formulations with a D90 particle size distribution of 6.2, such that adjustment of micronization steps in the process for preparation of the powder formulations to produce a D90 reading on the claimed ranges would amount to nothing more than optimization of a result-effective variable.  See  MPEP § 2144.05:  a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”
Further in this regard, the Examiner notes that the reference teaches, at ¶¶[0092] - [0094], that the stability of the glycopyrrolate compositions can be improved through achievement of the advantageous particle size distributions disclosed therein.  In addition, the reference teaches that an important advantage of the disclosed process for preparing stable formulations containing glycopyrrolate is that it allows the administration of smaller doses than previously used, the reduction of the dose being made possible by the more consistent and predictable administration of the glycopyrrolate, for example, through a consistently improved fine particle fraction and fine particle dose compared to that observed in connection with the conventional formulations.  In addition, the reference discloses that performance characteristics of the powder formulations can be improved by reducing the amorphous fraction of glycopyrrolate, which effect can be achieved by adjusting the processing conditions, such as micronizing the glycopyrrolate, as well as “conditioning” the micronized material (see ¶¶[0097] – [0098]).  Thus, the disclosure of the cited reference would motivate the skilled artisan to achieve particle size distributions with a larger fraction of smaller particles.  In addition, one of ordinary skill in the art would recognize that adjusting particle size distributions to end up reading on the claim limitations would produce desirable effects.  Incidentally, these effects are the same as those disclosed by Applicant, for example, increased stability, reduced amorphous content, etc. (see specification, p. 14).
	With respect to claims 38, 39, 47, 48, which claims recite limitations directed to the glycopyrrolate of the claimed formulations being in the form of either a racemate, or an enantiomer, it is the Examiner’s position that Snape ‘890, in characterizing the glycopyrrolate as being in the form of “isolated sterioisomers,” or “mixtures of sterioisomers,” expressly reads on these limitations.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 37 – 42, 46 – 51, and 55 would have been obvious within the meaning of 35 USC § 103.

Response to Applicant’s Arguments 
	The Examiner has considered Applicant’s arguments filed 6 January 2022, but does not find them persuasive.  Applicant’s arguments are largely directed to the processes for preparation of the claimed particle formulations, and the distinctions between those processes and processes disclosed in the prior art, Applicant’s processes allegedly leading to “unexpectedly improved particle size distributions.”  However, consistent with the rejection set forth above, it is the Examiner’s position that the difference between the particle size disposition disclosed in Snape ‘890 and that claimed by Applicant is not of sufficient difference to establish the patentability of Applicant’s claimed invention, absent a showing that the functional properties of a dry powder formulation with a D90 distribution of up to 6.2 microns would be substantially different, or an improvement over, a powder formulation with a D90 of 7 microns.
	Applicant goes on to argue that Applicant’s “Formulation 13d, in which amorphous material was present after milling, produced a better particle size distribution is not taught or suggested by Snape.”  Applicant is reminded that the invention of the instant application is claimed as a composition of matter, and not as a method for producing a composition.  Only if the method of production results in a composition that materially differs from that disclosed in the cited art are process conditions accorded any patentable weight.  See MPEP § 2113.  Thus, the relevant question for patentability purposes is does the prior art teach a composition that reads on the structural/compositional limitations recited in the claims?
	Despite whatever differences may exist between the process conditions as claimed, and the process conditions as taught in the cited art, the Examiner notes that the reference clearly states (see ¶[0092]) that disclosed compositions have particle size distributions that are increasingly weighted toward smaller particle sizes, particularly when subjected to optimal humidity conditions, consistent with disclosure in Applicant’s specification that states that the humidity conditioning steps results in the desired particle size distributions (see p. 12).
	Consequently, Applicant’s arguments are unpersuasive, and claims 37 – 42, 46 – 51, and 55 stand rejected pursuant to 35 U.S.C. § 103.  
NO CLAIM IS ALLOWED.
CONCLUSION
7.	Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619